NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



ANDRES HERNANDEZ,                        )
a/k/a ANDRES HERNANDEZ, JR.,             )
                                         )
              Appellant,                 )
                                         )
v.                                       )      Case No. 2D18-1600
                                         )
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed February 22, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Manatee County; Brian Iten, Judge.

Andres Hernandez, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Laurie Benoit-Knox,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


              Affirmed.


VILLANTI, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.